Dismissed and Memorandum Opinion filed September 28, 2006







Dismissed
and Memorandum Opinion filed September 28, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00124-CV
NO. 14-05-00497-CV
____________
 
FCLT LOANS ASSET CORP., SUCCESSOR
IN INTEREST TO FCLT LOANS, L.P., Appellant
 
V.
 
THE ESTATE OF LOUISE P. BRACHER AND
THEODORE OLSON, Appellees
 

 
On Appeal from the 11th District
Court
 Harris County,
Texas
Trial Court Cause Nos. 98-07448-A & 98-07448
 

 
M E M O R A N D U M   O P I N I O N
Appellant
appeals from judgments signed January 4, 2005 in cause number 98-07448-A, and
February 15, 2005 in cause number 98-07448.
On
September 19, 2006, the parties filed a motion to dismiss both appeals because
all matters between the parties were compromised and settled.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeals are ordered dismissed.




 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 28, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Seymore.